                                                                              Page 1 of 2

              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JULIUS K. KNOTT,
Inmate No. 9600690161,
      Plaintiff,

vs.                                             Case No.: 3:17cv00840/LAC/EMT

DR. MOBLEY, PSYCHIATRIST,
     Defendant.
____________________________/
                                      ORDER
         This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 6, 2018 (ECF No. 8). Attempts have been

made to furnish Plaintiff a copy of the Report and Recommendation and afford him

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). All mail has been returned as undeliverable. No objections have been

filed.

         Having considered the Report and Recommendation, I have determined that it

should be adopted.

         Accordingly, it is now ORDERED as follows:

         1.    The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                           Page 2 of 2

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

       3.     The clerk will enter judgment accordingly and close this case.

       DONE AND ORDERED this 10th day of December, 2018.



                                  s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv840/LAC/EMT
